DETAILED ACTION
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
As per claims 1 and 11, the following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “selecting, with a processor, one or more phishing attack target devices from a plurality of first phishing attack target devices, generating and sending a test message to the one or more phishing attack target devices, and, following a step of generating and sending the test message, electronically recording, in a computer readable storage medium, an accessing device in the one or more phishing attack target devices that have accessed a website associated with the administrator; identifying a user associated with the accessing device, and providing, to the user, on the accessing device, a message prompting the user to authorize a download of a malicious app associated with the administrator; after the authorization is received, downloading and installing the malicious app onto the accessing device, and installing, from the malicious app, an on-device agent configured to automatically send test messages using the processor of the accessing device, the on-device agent further configured to scan a memory of the accessing device using the processor of the 
Fritzon et al. (US Pre-Grant Publication 2012/0124671), abstract and paragraphs 14, 37, and 57, teaches generating and sending a message and recording which devices access the website associated with the message for “Sustained Testing and Awareness Refresh against Phishing threats”.
Suarez et al. (US Pre-Grant Publication 2016/0029221), abstract and paragraphs 31-33 and 63-65, teaches installing “artificial attack software” on a device to monitor user behavior in order to determine if the security system is working properly.
Asano et al. (US Patent 9473505), col. 1 line 51, teaches a malicious application posting links to a malicious web site on a user’s Twitter account.
Dixon (US Pre-Grant Publication 2015/0172305), paragraph 4, teaches malware installing other malicious software onto a device.
Hunt et al. (US Pre-Grant Publication 2017/0078286), paragraph 42, teaches sending emails with embedded links that may be malicious.
Hawthorn et al. (US Patent 10749887) teaches prompting the user to download simulated/mock malware.
Irimie et al. (US Pre-Grant Publication 2017/0251010) teaches simulated phishing attacks.
Higbee et al. (US Patent 9591017) teaches simulated phishing attacks.
Higbee et al. (US 2014/0230064) teaches transmitting a simulated phishing message to a user to determine if they need training on how to prevent phishing attacks.
WO 2012/139127 teaches training using simulated attacks.
However, the combination of limitations of sending test messages as a simulated phishing attack to automatically enroll users in a security course as currently claimed cannot be found in the cited prior art of record. None of the prior art of record, either taken by itself or in any combination, would have reasonably anticipated or made obvious the invention of the present application at or before the time it was effectively filed. The concepts and features, as claimed, are considered to be a non-obvious combination of limitations not taught in the prior art. Therefore, claims 1-20 are considered to be allowable.
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/John B King/
Primary Examiner, Art Unit 2498